Citation Nr: 0826616	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-02 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to May 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the claim.  

The Board notes that service connection for hepatitis was 
denied in an unappealed September 1974 rating decision.  
Because service connection was not previously denied for 
hepatitis C, that disability must be considered de novo.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also 
Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).  

In October 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDING OF FACT

Service treatment records contain a diagnosis of hepatitis, 
probably secondary to improper use of heroin and 
amphetamines.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  No compensation shall 
be paid if the disability resulting from injury or disease in 
service is a result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. § 3.301 (2007).  

Drug abuse means the use of illegal drugs (including 
prescription drugs illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d) (2007); see also 38 U.S.C.A. § 
105 (West 2002); 38 C.F.R. §§ 3.1(m) (2007).  VA's General 
Counsel has confirmed that direct service connection for 
disability resulting from a claimant's own drug or alcohol 
abuse is precluded for all VA benefit claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001.

The veteran contends that he has hepatitis C as a result of 
service.  He asserts that he was diagnosed with hepatitis B 
while serving in Germany in 1972 and that his hepatitis B 
contributed to the development of hepatitis C.  The veteran 
reports that there is a possibility he contracted the disease 
from intravenous (IV) drug use.  He also reports that he was 
not diagnosed with the condition at the time of his discharge 
from service and denied seeking any treatment right after his 
release.  The veteran indicated that he was diagnosed with 
hepatitis C in 1996.  He denied contact with any type of 
blood; blood transfusion; first aid assistance; high-risk 
sexual activity; hemodialysis; sharing toothbrushes or razor 
blades; and having acupuncture with non-sterile needles 
during service, but reported IV drug use during service and 
also reported a left arm tattoo.  See VA Forms 21-4138 dated 
February 2006 and September 2006; October 2006 risk factor 
questionnaire; October 2007 hearing transcript.  

The veteran's service treatment records are devoid of 
reference to any tattoos at the time of his enlistment.  See 
December 1971 report of medical examination.  He was admitted 
to the hospital in Germany on August 31, 1973 with a three 
day history of nausea, fatigue, and right upper quadrant 
discomfort.  The veteran noticed his urine becoming dark five 
days prior to admission and his eyes had been yellow for 24 
hours.  He gave a history of IV heroin and methadrine use up 
until August 8, 1973, at which time he was placed on the drug 
program.  The veteran denied subsequent drug use and gave no 
previous history of hepatitis.  He was admitted with 
diagnoses of hepatitis and history of IV improper use of 
drugs, heroin and amphetamines.  At the time of his discharge 
on September 22, 1973, the diagnoses were improper use of 
drugs, heroin and amphetamines; and hepatitis, probably 
secondary to diagnosis number one.  See October 1973 
narrative summary.  

In April 1974, the veteran was air evacuated from Germany 
with a Chapter 13.  Past medical history included hepatitis 
in October 1973 with hospitalization for 24 days.  History of 
present illness indicated that the veteran began using drugs 
in October 1972 with hashish, which he smoked.  He then began 
using heroin in December 1972 on an occasionally basis 
intranasally and then he began to use it intravenously.  He 
used one or more dime bags a day for a week at a time and 
then would get off to test for withdrawal symptoms.  He 
denied ever having any withdrawal symptoms other than mild 
rhinorrhea.  He had positive urines between July and December 
1973, went into a drug program in July 1973 but continued to 
use drugs so he was given a Chapter 13.  He had occasional 
use of amphetamines intravenously.  The veteran was 
hospitalized until May 8, 1974 and was diagnosed with 
improper use of drugs, heroin, involvement moderate, 
potential for rehabilitation fair; and improper use of drugs, 
amphetamines, involvement mild, potential for rehabilitation 
fair.  He was thereafter transferred to a VA hospital.  See 
clinical record and clinical record cover sheets.  

At the time of his discharge from service, the veteran 
reported stomach, liver or intestinal trouble and jaundice or 
hepatitis, both in reference to his hospitalization for 
hepatitis in 1973.  Clinical evaluation revealed tattoos on 
his upper and lower left arm and psychiatric evaluation was 
noted as abnormal, with reference to improper use of drugs.  
There was no indication that the veteran still had hepatitis 
or any residuals.  See May 1974 reports of medical 
examination and history.  

Post-service records consist entirely of VA treatment 
records.  The veteran was seen at the Las Vegas VA Medical 
Center (VAMC) in November 2000 to establish a primary care 
physician (PCP).  He reported that his ex-wife had been 
diagnosed with hepatitis C about five months prior, that he 
had been treated for hepatitis B in 1972, and denied a 
history of hepatitis C.  The veteran was assessed with 
history of hepatitis B and routine labs, including a 
hepatitis panel, were ordered.  See PRI care note.  In 
January 2001, the veteran's labs were reported as positive 
for hepatitis C and he was assessed with chronic hepatitis C.  
See id.  A May 2001 surgical pathology report indicates that 
a core liver biopsy was performed with a  microscopic 
diagnosis of chronic viral hepatitis (clinical history of 
hepatitis C) with moderate to marked activity (grade 3-4/4) 
and cirrhosis (stage 4/4).  The veteran thereafter received 
treatment at the Hepatitis C (HVC) treatment clinic.  A March 
2005 record reveals that the veteran reported contracting 
hepatitis C while using IV drugs.  See mental health 
assessment for transplant candidates note.  On another 
occasion, the veteran reported daily drug use (to include 
heroin, morphine and speed) during service and weekend use 
after service.  He also indicated that he used cocaine and 
marijuana for five years after service.  See May 2005 
clinical social work assessment for transplant candidates 
note.  

An October 2006 VA medical record indicates that the veteran 
had documented hepatitis B in 1972 while in service in 
Germany.  The physician assistant reported that his hepatitis 
C was probably acquired at that time also, but there was no 
test to check at that time.  The veteran was told he had 
chronic, but in fact had hepatitis C.  

The evidence of record does not support the claim for service 
connection for hepatitis C.  The Board acknowledges the 
October 2006 VA record discussed above, namely the opinion 
that the veteran probably acquired hepatitis C while in 
service.  The Board also acknowledges the fact that the 
veteran appears to have acquired a tattoo during service, as 
no tattoos were noted at the time of his enlistment but there 
were tattoos noted at the time of his discharge.  There is no 
in-service or post-service medical evidence, however, to 
indicate that the veteran acquired hepatitis as a result of 
the tattoos he obtained.  In fact, the veteran has clearly 
indicated that he believes he acquired hepatitis C during 
service as a result of IV drug use.  See October 2007 hearing 
transcript.  This contention is supported by the service 
treatment record that contains a diagnosed of hepatitis, 
probably secondary to improper use of heroin and 
amphetamines.  See October 1973 narrative summary.  As drug 
abuse is considered willful misconduct, and the in-service 
medical evidence establishes a link between the veteran's 
abuse of heroin and amphetamines and the diagnosed hepatitis, 
direct service connection is precluded.  This is so 
irrespective of the fact that the VA examiner found that that 
the veteran probably acquired hepatitis C while in service.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  


II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 



information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the August 2006 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for service 
connection for hepatitis C and of his and VA's respective 
duties in obtaining evidence.  See March 2006 letter.  
Accordingly, the duty to notify has been fulfilled.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service and VA treatment records have been 
obtained.  The Board acknowledges that the veteran was not 
afforded an appropriate examination in connection with his 
claim.  It finds, however, that the evidence of record does 
not warrant an examination since the in-service medical 
evidence supports a finding that the veteran's hepatitis is 
the result of in-service drug abuse and entitlement to 
benefits for a disability resulting from a claimant's own 
drug abuse is precluded.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that 



no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


